DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-4, 6, 9, 14, 16, 18-20, 22, and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Rendell (US Patent 4,843,959) in view of Schaede (US Patent 6,129,468), and further in view of Giori et al. (US Publication 2005/0223922; hereinafter Giori).
With regards to claim 1, Rendell teaches a method for separating and categorising at least one substrate by way of a substrate categorising machine, the method comprising: 
transporting a substrate in the form of a material web (W, col. 4, line 44) along a provided transport path (see path of W in FIG. 1) to a cross-cutting device (238; col. 5, lines 26-33) of the substrate categorising machine (FIG. 1);
severing the material web (W) into a plurality of sheets by way of the cross-cutting device (performed by 238; col. 5, lines 26-33); 
inspecting the material web (via 231), by way of at least one inspection device (231) of the substrate categorising machine, the inspecting of the respective sheets being in regard to at (col. 7, lines 53-62);
However, Rendell is silent regarding inspecting the respective sheets, said inspection device being arranged along a transport path provided for the transport of the substrate after the cross-cutting device.
Schaede teaches an inspection device to inspect sheets (6; col. 7, lines 35-40) after the cross-cutting device (57; col. 7, lines 15-27; FIG. 1).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to rearrange the inspection device as originally taught by Rendell to a location after being cut as taught by Schaede with reasonable expectation of inspecting the sheet as originally intended in addition to checking the cut registration of the sheet (col. 7, lines 35-40).  Thus, the combination of Rendell and Schaede would teach inspecting the respective sheets (col. 5, line 58 to col. 6, line 5; Schaede), said inspection device (231 of Rendell placed after the cutting device 238, similar to 6 of Schaede after feature 57) being arranged along a transport path provided for the transport of the substrate after the cross-cutting device (231 is placed after the cutting device 238 of Rendell and before delivering to one of the trays).
Furthermore, Rendell, as combined with Schaede, is silent regarding assigning each of the sheets to one of at least three based on the result of the inspection of the respective sheets; and wherein depositing each of the sheets on a delivery pile corresponding to its category.  
Giori teaches wherein assigning each of the sheets to one of at least three categories ([0030]) based on the result of the inspection ([0030]), and wherein depositing each of the sheets on a delivery pile (21-23; FIG. 1) corresponding to its category ([0030]).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to further combine the inspection process to sort the sheets as taught by Giori to the inspection operation as taught by Rendell, as combined with Schaede, to carry out a check of printing quality ([0007-0008]; Giori).
With regards to claim 3, Rendell, as combined with Schaede and Giori, teaches the method according to claim 1, further comprising: processing the material web at a processing point arranged along the transport path provided for the transport of substrate before the cross-cutting device (238; FIG. 1; Rendell) which carries out the severing operation, wherein the processing operation includes at least one of applying a security feature, embossing, applying a foil, printing (by I1-I4; col. 4, lines 61-64; Rendell), an offset printing operation, an intaglio printing operation, , a screen printing operation, a hot stamping operation, a coating operation, a flexographic printing operation, a relief printing operation, a letterpress printing operation, a numbering operation, and/or a varnishing operation, an inkjet printing operation, and an operation for applying microlenses.  
With regards to claim 4, Rendell, as combined with Schaede and Giori, teaches the method according to claim 1, respectively, further comprising: processing the respective sheets after the severing operation and before the inspecting operation, wherein the processing operation includes at least one of applying a security feature, embossing, applying a foil, printing (at overprinting station 208; col. 10, lines 13-28; Rendell), the offset printing operation, and/or an intaglio printing operation, a screen printing operation, a hot stamping operation, a coating operation, a flexographic printing operation, a relief printing operation, a letterpress printing operation, a numbering operation, a varnishing operation, an inkjet printing operation, and an operation for applying microlenses.  
With regards to claim 6, Rendell, as combined with Schaede and Giori, teaches the method according to claim 1, wherein said at least one property includes at least one of a substrate fault, , at least one inclusion of at least one foreign body (validation print at P (215-220); FIG. 1; Rendell), and/or at least one hole, a watermark, and/or a position of the watermark, completeness of the watermark, a security thread, and/or a position of the security thread, and/or completeness of the security thread, a possible rotation of the security thread, a reflective window thread, a reflective window thread with holographic properties, a position of the reflective window 
With regards to claim 9, Rendell, as combined with Schaede and Giori, teaches the method according to claim 1, wherein, in the inspection operation, a respective one of the plurality of sheets is subjected to at least one of a one-sided reflection inspection (at 231; FIG. 1; Rendell), a two-sided reflection inspection, a transmission inspection, and a separation point inspection.  
With regards to claim 14, Rendell, as combined with Schaede and Giori, teaches the method according to claim 1, wherein each sheet is provided with an individual mark (by indexing stations I1-I4; col. 4, line 65 to col. 5, line 6; Rendell) and/or each sheet is provided with an individual mark by way of at least one marking device.  
With regards to claim 16, Rendell teaches a substrate categorizing machine for sorting sheet-like substrates into different categories depending on their nature by way of a method categorizing at least one substrate, the substrate categorizing machine comprising:
at least one material web source (210; FIG. 1) and/or at least one material web transport system (including 212; col. 4, line 44-55);
at least one cross-cutting device (238; col. 5, lines 26-33) along a transport path provided for the transport of said at least one substrate after the at least one material web source and/or after the at least one material web transport system (FIG. 1);
at least one inspection device (231) along the transport path provided for the transport of the at least one substrate, the at least one inspection device being configured to inspect the at least one substrate with regard to at least one property that the at least one substrate already had before being severed from a material web (col. 7, lines 53-62); and
at least one delivery device (including 244, 246, 249, 252, 255) along the transport path provided for the transport of the at least one substrate after the at least one inspection device, the (FIG. 1, col. 5, lines 33-65),
wherein the substrate categorizing machine is configured to assign each of the at least one sheet based on a result of an inspection carried out by the at least one inspection device,
wherein the at least one delivery device is configured to deposit each of the at least one sheet on a respective one of the delivery piles corresponding to the respective category assigned to the respective sheet (FIG. 1, col. 5, lines 33-65), and
wherein the substrate categorizing machine is designed as a substrate processing machine (see FIG. 1, the web W is cut into individual sheets which is being processed into different trays 244, 246, 252, 255).
However, Rendell is silent regarding the substrate categorizing machine comprising at least one inspection device along the transport path after the at least one cross-cutting device.
Schaede teaches an inspection device to inspect sheets (6; col. 7, lines 35-40) after the at least one cross-cutting device (57; col. 7, lines 15-27; FIG. 1).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to rearrange the inspection device as originally taught by Rendell to a location after being cut as taught by Schaede with reasonable expectation of inspecting the sheet as originally intended in addition to checking the cut registration of the sheet (col. 7, lines 35-40).  Thus, the combination of Rendell and Schaede would teach the at least one inspection device (231 of Rendell placed after the cutting device 238, similar to 6 of Schaede after feature 57) being arranged along a transport path after the cross-cutting device (231 is placed after the cutting device 238 of Rendell and before delivering to one of the trays).
Furthermore, Rendell, as combined with Schaede, is silent regarding assigning each of the sheets to one of at least three based on the result of the inspection of the respective sheets; and wherein depositing each of the sheets on a delivery pile corresponding to its category.  
( [0030]) based on the result of the inspection ([0030]), and wherein depositing each of the sheets on a delivery pile (21-23; FIG. 1) corresponding to its category ([0030]).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to further combine the inspection process to sort the sheets as taught by Giorito the inspection operation as taught by Rendell, as combined with Schaede, to carry out a check of printing quality ([0007-0008]; Giori).
With regards to claim 18, Rendell, as combined with Schaede and Giori, teaches the substrate categorizing machine according to claim 16, further comprising: 
at least one web processing device for processing the material web, the at least one web processing device being designed as at least one of a foil application device, a hot stamping device, an embossing device, a coating device, a printing device (I1-I4; col. 4, lines 61-64; FIG. 1; Rendell), an offset printing device, a flexographic printing device, a screen printing device, an intaglio printing device, a relief printing device, a letterpress printing device, a numbering device, and a varnishing device.
With regards to claims 19, Rendell, as combined with Schaede and Giori, teaches the substrate categorising machine according to claim 16, further comprising: 
at least one sheet processing device (239, 240; col. 5, lines 26-47; Rendell) configured to process the at least one substrate, the at least one sheet processing device being arranged along the transport path provided for the transport of the at least one substrate after the at least one cross-cutting device (238; col. 5, lines 26-33) and before the at least one inspection device (231).  
With regards to claim 20, Rendell, as combined with Schaede and Giori, teaches the substrate categorising machine according to claim 16, further comprising: 
at least one sheet processing device (243; col. 5, lines 35-41; Rendell) configured to process the at least one substrate, the at least one sheet processing device being arranged along (231) and before the at least one delivery device (including 244, 246, 249, 252, 255).  
With regards to claim 22, Rendell, as combined with Schaede and Giori, teaches the substrate categorizing machine according to claim 16, wherein the at least one inspection device is designed as at least one of a first reflection inspection device configured to detect signals reflected by a first side of a respective one of the at least one substrate (at 231; FIG. 1; Rendell), a second reflection inspection device configured to detect signals reflected by a second side of the respective one of the at least one substrate, a transmission inspection device configured to detect signals transmitted through a respective one of the at least one substrate, and a separation point inspection device configured to detect signals emitted from at least one separation point of the respective at least one substrate.
With regards to claim 29, Rendell, as combined with Schaede and Giori, teaches the substrate categorizing machine of claim 16, wherein the substrate categorising machine and/or the substrate processing machine has at least one marking device (by indexing stations I1-I4; col. 4, line 65 to col. 5, line 6; Rendell) for individually marking the and/or the respective at least one substrate.


Claims 2 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Schaede (US Publication 2013/0284946) in view of Giori et al. (US Publication 2005/0223922; hereinafter Giori).
With regards to claim 2, Schaede teaches a method for categorising at least one substrate, the method comprising: 
isolating a substrate (S) by removing the substrate from a feed pile (feeding system), the isolated substrate being in the form of a sheet ([0045]; FIG. 2A);
(via 21) to at least one inspection device by transporting the sheet along a provided transport path ([0045]); 
inspecting the sheet (with 22.1, 23.1, 24.1; [0048]; FIG. 2A) with regards to at least one property that the sheet already had before the isolation operation ([0044-0045]); 
assigning the sheet based on the result of the inspection of the sheet ([0045]); and 
delivering the sheet by depositing the sheet on a delivery pile corresponding to its category ([0045]).
However, Schaede is silent (italicized portions highlight features not taught) regarding the method of assigning the sheets to one of at least three categories based on the result of the inspection of the sheet; and delivering the sheet by depositing the sheet on a delivery pile corresponding to its category.
Giori teaches wherein assigning each of the sheets to one of at least three categories ([0030]) based on the result of the inspection ([0030]), and wherein depositing each of the sheets on a delivery pile (21-23; FIG. 1) corresponding to its category ([0030]).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to further combine the inspection process to sort the sheets as taught by Giori to the inspection operation as taught by Schaede to carry out a check of printing quality ([0007-0008]; Giori).
With regards to claim 5, Schaede, as combined with Giori, teaches (citations to Schaede) the method according to claim 2, wherein the sheet is exclusively transported along the transport path from the feed pile to the at least one inspection device (22.1, 23.1, 24.1; Schaede) and while being transported, no material is applied to or removed from the sheet and/or the sheet is not irreversibly changed while being transported (see FIG. 2A, there are no systems located between the feeding system and the inspection system of Schaede to make changes to the sheet).


Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Schaede (US Patent 6,129,468) in view of Giori et al. (US Publication 2005/0223922; hereinafter Giori).
With regards to claim 17, Schaede teaches a substrate categorising machine (FIG. 1) for sorting sheet-like substrates (8) into different categories depending on their nature by way of a method for categorising at least one substrate (col. 7, lines 41-49), the substrate categorizing machine comprising:
at least one sheet source (7) designed as a sheet feeder (col. 3, lines 6-8);
at least one sheet transport device (13) positioned along a transport path provided for the transport of a sheet-like substrate after the sheet source, the at least one sheet transport device comprising at least one gripper system (16; col. 3, lines 8-12);
at least one inspection device (3; col. 3, lines 19-23) positioned along the transport path provided for the transport of the sheet-like substrate after the at least one sheet source (FIG. 1), the at least one inspection device being configured to inspect the sheet-like substrate in regard to at least one property that the sheet-like substrate already had before being isolated from a material web (inspection device 3 is located before any cutter and thus, check the state of the sheet prior to any action is taken;  it is additionally noted that the limitation to the substrate does not further distinguish the claimed invention from those of prior art because the substrate is considered to be usable with the substrate categorizing machine, not a part of the substrate categorizing machine); and
at least one delivery device (47; col. 5, lines 1-11) positioned along the transport path provided for the transport of the sheet-like substrate after the at least one inspection device (3; FIG. 1), the at least one delivery device comprising at least three depositing stations (63-69) each being configured to form a respective delivery pile (col. 5, lines 39-50), 
(3), wherein the at least one delivery device (47) is configured to deposit the sheet-like substrate on a respective one of the delivery piles (63-69) corresponding to the category assigned to sheet-like substrate (col. 7, lines 35-49), and
wherein only sheet transport devices which act on and/or are capable of acting on the sheet-like substrate are arranged along the transport path provided for the transport of the sheet-like substrate between the at least one sheet source and the at least one inspection device (see FIG. 1).
However, Schaede is silent (italicized portion highlights limitation not taught) regarding wherein the substrate categorizing machine is configured to assign the sheet-like substrate to one of at least three categories based on a result of an inspection carried out by the at least one inspection device, wherein the at least one delivery device is configured to deposit the sheet-like substrate on a respective one of the delivery piles corresponding to the category assigned to sheet-like substrate. 
Giori teaches the sheet-like substrate are assigned to one of at least three categories ( [0030]) based on a result of the inspection carried out in the respective at least one inspection operation ([0030]), and wherein the at least one delivery device is configured to deposit the sheet-like substrate on a respective one of the delivery piles (21-23; FIG. 1) corresponding to the category assigned to sheet-like substrate ([0030]).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to further combine the inspection process to sort the sheets as taught by Giori to the inspection operation as taught by Rendell, as combined with Schaede, to carry out a check of printing quality ([0007-0008]; Giori).

Response to Arguments
Applicant’s arguments, see Remarks pages, filed 1/25/2022, with respect to the reference of Hendle have been fully considered and are persuasive.  Therefore, the claim rejections have been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Giori et al. (US Publication 2005/0223922).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUANG X.L NGUYEN whose telephone number is (571)272-1585. The examiner can normally be reached Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MATTHEW LUU can be reached on (571) 272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/QXN/Examiner, Art Unit 2853                                                                                                                                                                                                        
/JENNIFER BAHLS/Primary Examiner, Art Unit 2853